t c summary opinion united_states tax_court lawrence edwatrd krohn and stephanie krohn petitioners v commissioner of internal revenue respondent docket no 6684-12s filed date lawrence edwatrd krohn and stephanie krohn pro sese nancy wentz hale and beth a nunnink for respondent summary opinion thornton chief_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by all section references are to the internal_revenue_code in effect for the continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure the issues for decision are whether petitioners are entitled to certain deductions claimed on their schedule c profit or loss from business sole_proprietorship and whether they are liable for the sec_6662 accuracy-related_penalty background the parties have stipulated some facts which we find accordingly when they petitioned the court petitioners resided in kentucky during petitioner husband mr krohn worked full time for the u s department of homeland security also during he conducted out of petitioners’ home a dog-training business called sit means sit petitioners timely filed a joint federal_income_tax return on an attached schedule c for sit means sit they reported dollar_figure of gross_receipts or sales and dollar_figure of total expenses the expenses included among other things the following items all amounts of which are in dispute dollar_figure for meals and continued year in issue and all rule references are to the tax_court rules_of_practice and procedure entertainment dollar_figure for travel dollar_figure for car and truck expenses dollar_figure for vet bills dollar_figure for dues and membership dollar_figure for shows dollar_figure for boarding fees dollar_figure for books and videos dollar_figure for printing dollar_figure for postage and dollar_figure for amortization in his notice_of_deficiency respondent disallowed these claimed business_expense deductions for lack of substantiation respondent also determined that petitioners were liable for a sec_6662 accuracy-related_penalty i schedule c business_expenses discussion a taxpayer must show entitlement to any deduction claimed see 503_us_79 292_us_435 a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business but must maintain sufficient records to substantiate the expenses sec_162 sec_6001 sec_1_6001-1 income_tax regs the taxpayer bears the burden of substantiation 65_tc_87 petitioners do not claim and the record does not suggest that the burden- shifting provisions of sec_7491 should apply aff’d 540_f2d_821 5th cir as a general_rule no deductions are allowed for personal living or family_expenses sec_262 if a taxpayer establishes that deductible expenses were incurred but fails to establish the amounts we generally may estimate the allowable amounts 39_f2d_540 2d cir there must be evidence in the record however that provides a rational basis for our estimate 85_tc_731 sec_274 supersedes the general_rule of cohan and precludes us from estimating the taxpayer’s expenses with regard to certain items see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_274 imposes strict substantiation requirements for expenses relating to among other things travel entertainment and listed_property including automobiles and other_property used as a means of transportation sec_280f sec_1_274-5t temporary income_tax regs fed reg date to obtain a deduction for such items the taxpayer must substantiate by either adequate_records or by sufficient evidence corroborating his own statement the amounts of such expenses their business_purpose and the business relationship to the taxpayer of the person using the property sec_274 beale v commissioner tcmemo_2000_158 sec_1_274-5a income_tax regs to meet the adequate_records test a taxpayer must maintain an account book a diary a log a statement of expense trip sheets or similar records prepared contemporaneously with the expenditure and documentary_evidence of certain expenditures such as receipts or bills see sec_1 5t c temporary income_tax regs fed reg date in combination these records must be sufficient to establish each element--amount time and place business_purpose and business relationship--of the expenditure for which a deduction is sought in the absence of adequate_records to establish each element of an expense under sec_274 a taxpayer may alternatively establish such element a by his own statement whether written or oral containing specific information in detail as to such element and b by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date a sec_274 expenses petitioners argue that they are entitled to deductions for meals travel and car and truck expenses that they paid_or_incurred in respondent argues that petitioners have failed to meet the strict substantiation requirements of sec_274 with respect to these deductions meals although petitioners reported dollar_figure of meals expenses on their schedule c relating to the sit means sit business at trial mr krohn suggested that he actually incurred these expenses while traveling in connection with his regular job with the u s department of homeland security regardless of the capacity in which he might have incurred these expenses however petitioners have failed to show that they are entitled to the claimed deductions in an effort to substantiate these meals expenses mr krohn submitted credit card and banking statements that show amounts and dates of payments to various restaurants these documents however fail to substantiate the business_purpose of each meal petitioners failed to offer any other evidence corroborating mr krohn’s testimony that these expenses were paid_or_incurred for a legitimate business_purpose they have failed to meet the strict substantiation requirements of sec_274 moreover petitioners have failed to show that they paid_or_incurred these expenses as part of a trip that required mr krohn to stay overnight if mr krohn incurred these expenses in connection with his employment with the u s department of homeland security they would properly be classified as miscellaneous_itemized_deductions and deductible if at all to the extent they exceed of petitioners’ adjusted_gross_income see sec_67 sec_1 1t a i b temporary income_tax regs fed reg date see 389_us_299 113_tc_106 see also sec_1_262-1 income_tax regs respondent’s determination disallowing petitioners’ meals expenses is sustained travel_expenses petitioners reported dollar_figure of travel_expenses on their schedule c mr krohn has failed to explain how these expenses were calculated the time and place they were allegedly incurred or the business purposes of the expenses petitioners have failed to meet the strict substantiation requirements of sec_274 with respect to these expenses see van der lee v commissioner tcmemo_2011_234 aff’d 501_fedappx_30 2d cir respondent’s determination to disallow petitioners’ schedule c travel expense deductions is sustained car and truck expenses on their schedule c petitioners reported dollar_figure of car and truck expenses calculated using a standard mileage rate of cents per mile as applied to big_number mr krohn also reported dollar_figure of meals expenses on his form_2106 employee business_expenses dollar_figure of these expenses was claimed as a deduction on petitioners’ schedule a itemized_deductions respondent allowed this dollar_figure deduction petitioners have not shown that the meals expenses of dollar_figure claimed on schedule c do not duplicate the schedule a deduction that respondent has already allowed business miles driven at trial mr krohn conceded that he kept extremely sloppy notes to record data with respect to his business trips in and that he possibly had these notes but was unable to produce them for trial mr krohn introduced a copy of a skilcraft notebook labeled mileage log and an excel spreadsheet labeled travel expense report mr krohn concedes that the mileage log and the travel expense report were not made contemporaneously with or shortly after his business trips but rather were made after respondent commenced the examination of petitioners’ return for that reason alone these records do not meet the adequate_records test of the regulations see sec_1_274-5t temporary income_tax regs supra moreover neither the mileage log nor the travel expense report shows the total mileage ie business and personal mileage for all use of the automobile during sec_1_274-5 income_tax regs grants the commissioner the authority to establish a method under which a taxpayer may use mileage rates to substantiate for purposes of sec_274 the expense of using a vehicle for business purposes see also revproc_2008_72 sec_2 2008_50_irb_1286 if the taxpayer elects to use the standard mileage rate he or she is still required to show the business mileage the time and place and the business_purpose of the travel see nicely v commissioner tcmemo_2006_172 sec_1_274-5 income_tax regs at trial the court offered to hold the record open to give mr krohn an additional opportunity to produce documentation to substantiate his expenses he declined our invitation to do so as required by the strict substantiation requirements of sec_274 see sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to establish each element of their claimed car and truck expense deductions and absent other sufficient corroborative evidence sufficient to establish each element petitioners have failed to satisfy the strict substantiation requirements of sec_274 accordingly we sustain respondent’s determination disallowing petitioners’ claimed deductions for car and truck expenses b petitioners’ other schedule c expense sec_1 veterinary expenses on their schedule c petitioners reported dollar_figure of vet bills expenses under other expenses respondent contends that petitioners have not established the business_purpose of the vet bills expenses sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved and is necessary if it is appropriate and helpful for the development of the business 308_us_488 see also 290_us_111 petitioners must show not only that the veterinary expenses are ordinary and necessary but also that they do not represent expenditures incurred primarily for personal purposes and that there is a proximate relationship between the claimed deductions and petitioners’ dog training business see 36_tc_879 although mr krohn testified that he uses his dogs in his business to train other dogs his testimony does not convince us that he did not also keep his dogs for personal pleasure and that the vet bills were not incurred primarily for personal purposes we sustain respondent’s determination to disallow petitioners’ veterinary expense deduction dues and membership expenses on their schedule c petitioners reported dollar_figure of dues and membership expenses under other expenses petitioners’ evidence is insufficient to substantiate the amounts or recipients of the purported payments we sustain respondent’s determination disallowing a deduction for these expenses shows expenses on their schedule c petitioners reported dollar_figure of shows expenses under other expenses petitioners introduced into evidence banking statements showing that on march and date mr krohn wrote checks for dollar_figure and dollar_figure respectively mr krohn credibly testified that he paid_or_incurred these show expenses in connection with his business we hold that petitioners are entitled to a dollar_figure deduction for show expenses under sec_162 boarding fees on their schedule c petitioners reported dollar_figure of boarding fees expenses under other expenses petitioners introduced into evidence banking statements showing that on february and date mr krohn wrote checks for dollar_figure and dollar_figure respectively mr krohn testified credibly that he made these payments in connection with his business we hold that petitioners are entitled to a dollar_figure deduction for boarding expenses under sec_162 books and videos expenses on their schedule c petitioners reported dollar_figure of books and videos expenses under other expenses mr krohn introduced into evidence credit card statements that show on february and he made purchases for dollar_figure dollar_figure and dollar_figure respectively from an enterprise that provided him according to his credible testimony books and videos necessary and helpful to his business on the basis of mr krohn’s testimony and the evidence in the record we hold that petitioners are entitled to a dollar_figure deduction for books and videos expenses under sec_162 printing and postage expenses on their schedule c petitioners reported dollar_figure of printing expenses and dollar_figure of postage expenses under other expenses mr krohn’s testimony and the evidence in the record establish that mr krohn paid_or_incurred dollar_figure of printing and postage expenses in connection with the operation of his business petitioners are entitled to deduct that amount on their schedule c amortization expenses on their schedule c petitioners reported dollar_figure of amortization expenses under other expenses in support of this claimed deduction mr krohn testified that he purchased his business for approximately dollar_figure in and that he assumed his accountant arrived at dollar_figure by allocating the dollar_figure purchase_price between his and taxable years petitioners failed to substantiate the purchase_price of the franchise and have offered no evidence or legal authority to show the propriety of the amortization deduction claimed for we sustain respondent’s determination disallowing this deduction ii sec_6662 penalty respondent determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 and b and for negligence or a substantial_understatement_of_income_tax respondent bears the burden of production with respect to this penalty sec_7491 to meet this burden respondent must produce evidence establishing that it is appropriate to impose this penalty once respondent has done so the burden_of_proof is upon petitioners to show that they are not liable for the penalty see 116_tc_438 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs petitioners failed to keep adequate books_and_records and to properly substantiate expenses relating to claimed deductions respondent has carried his burden of production with respect to the sec_6662 penalty for negligence sec_6662 and b imposes a accuracy-related_penalty on any portion of a tax underpayment that is attributable to any substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of of the tax required to be shown on the return or dollar_figure the exact amount of petitioners’ underpayment will depend upon the rule_155_computations taking into account our findings and conclusions herein to the extent that those computations establish that petitioners have a substantial_understatement_of_income_tax respondent has also met his burden of production in this regard see prince v commissioner tcmemo_2003_247 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause and that the taxpayer acted in good_faith see sec_6664 whether a taxpayer acted in good_faith depends upon the facts and circumstances of each case see sec_1_6664-4 income_tax regs reliance on a professional return preparer may be reasonable and in good_faith if the taxpayer establishes the return preparer had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the return preparer and the taxpayer actually relied in good_faith on the return preparer’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir at trial mr krohn suggested that petitioners should not be liable for the sec_6662 penalty because they properly relied in good_faith on a tax_return_preparer mr krohn has not however pursued this defense in any meaningful way apart from passing references in mr krohn’s testimony to his tax_return_preparer the record is devoid of evidence to support his contentions mr krohn did not call his tax_return_preparer as a witness there is no evidence in the record as to the advice his tax_return_preparer might have given him no evidence to support a determination that petitioners acted reasonably or in good_faith in relying upon it no evidence about the tax_return preparer’s qualifications no evidence that petitioners disclosed to their tax_return_preparer all relevant facts and circumstances and no evidence that the advice was based on reasonable factual or legal assumptions see neonatology assocs p a v commissioner t c pincite more fundamentally petitioners have not shown reasonable_cause for their failure to keep adequate_records to substantiate expenses relating to their claimed deductions we hold that petitioners are liable for a sec_6662 penalty for negligence and alternatively for a substantial_understatement_of_income_tax insofar as the rule_155_computations show one to reflect the foregoing decision will be entered under rule
